 
DEBT FORGIVENESS AGREEMENT
 
This Debt Forgiveness Agreement (“Agreement”), is entered into effective
November 8, 2013, (the “Effective Date”) by and between Silver Horn Mining Ltd.,
a Delaware corporation (the “Company") and Bond Media Group, an Arizona
corporation ("Bond"), in reference to the following:
 
WHEREAS, Company is indebted to Bond in the amount of $196,620 pursuant to the
statement of invoices attached hereto as Exhibit A (the “Invoiced Debt”);
 
WHEREAS, Bond has determined to forgive the Invoiced Debt and all other debt
incurred by the Company from January 1, 2011 through the Effective Date (the
“Additional Debt” and, together with the Invoiced Debt, the “Debt”) in their
entirety in consideration for the releases and covenants provided herein; and
 
WHEREAS, the Company has determined that the forgiveness of the Debt is in the
best interest of Company.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
are hereby acknowledged, the parties agree as follows:
 
1. Debt Forgiveness. Bond hereby forgives the Debt in its entirety.
 
2. Representations and Warranties of Bond. Bond hereby represents and warrants
to Company as follows:
 
a.  
Organization and Standing. Bond is a corporation duly organized, validly
existing and in good standing under the laws of the State of Arizona.

 
b.  
Authority. Bond has full legal capacity and authority to enter into this
Agreement and to perform the transactions contemplated herein. This Agreement is
the legal, valid and binding obligation of Bond and is enforceable in accordance
with its terms.

 
c.  
Litigation. There are no legal actions, suits, arbitration or other legal or
administrative proceedings or governmental investigations pending or
contemplated which would prevent entry into or enforcement of this Agreement.

 
d.  
No Conflicts.  Bond has the requisite power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby and otherwise
to carry out its obligations hereunder.  No consent, approval or agreement of
any individual or entity is required to be obtained by Bond in connection with
the execution and performance of this Agreement or the execution and performance
by Bond of any agreements, instruments or other obligations entered into in
connection with this Agreement.  The execution and delivery of this Agreement by
Bond and the performance by Bond of its obligations hereunder in accordance with
the terms hereof: (i) will not require the consent of any third party or any
federal, state, local or foreign government or any court of competent
jurisdiction, administrative agency or commission or other governmental
authority or instrumentality, domestic or foreign under any statutes, laws,
ordinances, rules, regulations, orders, writs, injunctions, judgments, or
decrees (collectively, “Laws”); (ii) will not violate any Laws applicable to
Bond; and (iii) will not violate or breach any contractual obligation to which
Bond is a party.

 
 
1

--------------------------------------------------------------------------------

 
 
3. Representations and Warranties of the Company. The Company hereby represents
and warrants to Bond as follows:
 
a.  
Organization and Standing. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware.

 
b.  
Authority. The Company has full legal capacity and authority to enter into this
Agreement and to perform the transactions contemplated herein. This Agreement is
the legal, valid and binding obligation of the Company and is enforceable in
accordance with its terms.

 
c.  
Litigation. There are no legal actions, suits, arbitration or other legal or
administrative proceedings or governmental investigations pending or
contemplated which would prevent entry into or enforcement of this Agreement.

 
d.  
No Conflicts.  The Company has the requisite power and authority to enter into
this Agreement and to consummate the transactions contemplated hereby and
otherwise to carry out its obligations hereunder.  No consent, approval or
agreement of any individual or entity is required to be obtained by Bond in
connection with the execution and performance of this Agreement or the execution
and performance by the Company of any agreements, instruments or other
obligations entered into in connection with this Agreement.  The execution and
delivery of this Agreement by the Company and the performance by the Company of
its obligations hereunder in accordance with the terms hereof: (i) will not
require the consent of any third party or any federal, state, local or foreign
government or any court of competent jurisdiction, administrative agency or
commission or other governmental authority or instrumentality, domestic or
foreign under any Laws; (ii) will not violate any Laws applicable to the
Company; and (iii) will not violate or breach any contractual obligation to
which the Company is a party.

 
4. Survival of Representations and Warranties. Each party’s representations and
warranties shall survive after the conclusion of this Agreement.
 
5. Bond Release and Non-Disparagement.  Bond does hereby release, cancel,
forgive and forever discharge the Company, each of its predecessors, parent
corporations, holding companies, subsidiaries, affiliates, divisions, heirs,
successors and assigns, and all of their officers, directors and employees, from
all actions, claims, demands damages, obligations, liabilities, controversies
and executions, of any kind or nature whatsoever, whether known or unknown,
whether suspect or not, which have arisen, or may have arisen, or shall arise
from the first day of the world, through and including the date hereof and each
day thereafter, and Bond does specially waive any claim or right to assert any
cause of action or alleged cause of action or claim or demand which has, through
oversight or error intentionally or unintentionally or through a mistake, been
omitted from this Agreement.  Bond agrees that it will not publicly or privately
disparage or criticize the Company, or any of its shareholders, directors,
officers, agents, attorneys or employees.
 
6. Company Release and Non-Disparagement.  The Company does hereby release,
cancel, forgive and forever discharge Bond, each of his agents, affiliates,
divisions, heirs, successors and assigns, and all of their officers, directors
and employees, from all actions, claims, demands damages, obligations,
liabilities, controversies and executions, of any kind or nature whatsoever,
whether known or unknown, whether suspect or not, which have arisen, or may have
arisen, or shall arise from the first day of the world, through and including
the date hereof and each day thereafter, and the Company does specially waive
any claim or right to assert any cause of action or alleged cause of action or
claim or demand which has, through oversight or error intentionally or
unintentionally or through a mistake, been omitted from this Agreement.  The
Company agrees that it will not publicly or privately disparage or criticize
Bond, or any of his affiliates, agents, attorneys or employees.
 
 
2

--------------------------------------------------------------------------------

 
 
7. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and assigns.
 
8. Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
9. Governing Law; Jurisdiction. This Agreement shall be governed by and
construed under the laws of the State of New York without regard to the choice
of law principles thereof. Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in the State of
New York for the adjudication of any dispute hereunder or in connection herewith
or therewith or with any transaction contemplated hereby or thereby, and hereby
irrevocably waives any objection that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Nothing contained herein shall be deemed to limit in any way any
right to serve process in any manner permitted by law.
 
[signature page follows immediately]
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS HEREOF, the parties hereto have executed this Agreement on the day
and year first written above.
 
 
SILVER HORN MINING LTD.
 
By: /s/ Andrew Uribe
Name: Andrew Uribe
Title: Chief Executive Officer
 
 
BOND MEDIA GROUP
 
By: /s/ Andrew Bond
Name: Andrew Bond
Title: Director
 


 
 